Citation Nr: 1524838	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-35 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1970 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied service connection for hypertension.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his hypertension was caused by military service, to include as due to his service-connected diabetes mellitus.  See December 2014 Informal Hearing Presentation.

In March 2012, the Veteran was afforded a VA examination.  The examiner determined that the appellant's hypertension was not due his service-connected diabetes mellitus.  However, the examiner did not provide a rationale to support his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the examination is inadequate to determine the claim on appeal. 

On remand, the Veteran should be scheduled for a VA examination and an opinion should be obtained as to whether his hypertension was caused or aggravated by his service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of hypertension.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should provide the following opinions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by his service-connected diabetes mellitus?

b.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension has been aggravated (chronically worsened) by his service-diabetes mellitus?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of hypertension prior to aggravation?

c.  If hypertension is not caused or aggravated by the Veteran's service-connected diabetes mellitus is at least as likely as not (50 percent or greater probability) that hypertension is otherwise etiologically related to his period of active military service?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

2.  If the benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




